Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eads (3,869,159).  Eads teaches a detachable cover module (Fig. 1), comprising: a bezel body (24, 22); a button (74), one end thereof being pivotally connected to the bezel body (at 28), and the button comprising a pushing member (74); and a sliding member (see Fig. 4) comprising a connecting portion (including 96 and 26) and a guiding element (including 92), when the button is pressed in a first direction, the pushing member pushing the guiding element, so that the connecting portion of the sliding member moves in a second direction from a position protruding outward from the bezel body toward a position not protruding outward from the bezel body, wherein an included angle is formed between the first direction and the second direction.  Further comprising a first elastic member (94) and a second elastic member (66), wherein the button pivots between a first position and a second position, the first elastic member has a force that normally pushes the sliding member toward a protruding position and the second elastic member has a force that normally pushes the button toward the first position.  

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.  (The prior art fails to teach a chassis, comprising: a chassis body having a pivot column and a closed column, an opening being between the pivot column and the closed column, and the closed column having a latch portion; and a detachable cover module, one side of the detachable cover module being pivotally disposed on the pivot column so that the detachable cover module pivots between an open position and a closed position, and the detachable cover module comprising: a bezel body; a button, one end thereof being pivotally connected to the bezel body, and the button comprising a pushing member; and a sliding member comprising a connecting portion and a guiding element, when the button is pressed in a first direction, the pushing member pushing the guiding element, so that the connecting portion of the sliding member moves in a second direction from a position protruding outward from the bezel body toward a position not protruding outward from the bezel body, wherein an included angle is formed between the first direction and the second direction, and when the detachable cover module is located at the closed position and the connecting portion protrudes outward from the bezel body, the connecting portion is located on the latch portion. Vitry et al (2004/0118171) teaches all of the features stated above, except its connecting portion and button move in the same direction.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is (571)272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-272-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
February 7, 2022
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637